Title: From Thomas Jefferson to James Madison, 12 December 1794
From: Jefferson, Thomas
To: Madison, James



Th:J. to J. Madison
Friday morning. Dec. 12. 1794.

I wrote you a kind of way-bill by the Orange post, which arrived at, and left Charlottesville on Tuesday forenoon. I write this by the Richmond post which leaves Charlottesville on Friday Morning. The object is to know what difference there will be in the arrival of the two letters at Philadelphia.
We have nothing new for you; for it is not new that we have fine weather. It is, and has been delicious, with only two short intervals of cold. In one of them (about the 22d. of Nov.) it was extraordinarily cold, the mercury being at 19°. but it was only three mornings below freezing. In the other (Dec. 4.) it was one morning below the freezing point. But it has never once continued so thro the day. We have had fine rains at proper intervals, which is the only interruption our ploughs have had.—Corn has sold at 6/6 per barrel, half goods, half cash. It is now at 8/. Purchasers talk of that, sellers of 10/. Wheat 5/ in goods. Adieu. Yours affectionately.
